United States Court of Appeals
                      For the First Circuit

No. 14-1159

                          XIN QIANG LIU,

                           Petitioner,

                                v.

                        LORETTA E. LYNCH,*
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on September 11, 2015, is
amended as follows:

     On page 6, footnote 4, line 3, replace "Naturalization" with
"Nationality"

     On page 7, line 2, replace "the IJ abused its discretion"
with "the IJ abused her discretion"

     On page 8, line 4, replace "reversable" with "reversible"

     On page 8, line 12, replace "Immigration and Nationality Act
("INA")" with "INA"

     On page 9, line 14, replace "(1st Cir. 2007)." with "(1st
Cir. 2007))."

     On page 15, line 7, replace "its" with "her" in both instances
on that line

     On page 18, footnote 9, line 8, delete the period in "App'x."
to read "App'x"

________________
*Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch is substituted for former Attorney General
Eric H. Holder, Jr. as respondent.